Citation Nr: 1041082	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD) has 
been received.

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD.

3.  Entitlement to service connection for black fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
denied service connection for black fever and an October 2006 
decision which reopened and denied on the merits a claim for 
service connection for PTSD.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) sitting at the RO in September 2007.  A transcript 
of the testimony offered at that hearing has been associated with 
the record.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  An April 2008 letter informed 
him that his hearing was scheduled for June 17, 2008.  Although 
the hearing notification was not returned by the U.S. Postal 
Service as undeliverable, the Veteran failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2010).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held 
that, when the Veteran specifically requests service connection 
for PTSD, but the medical record includes other psychiatric 
diagnoses, the claim may not be narrowly construed as only a PTSD 
claim, and should be considered as a claim for a psychiatric 
disorder.  In light of this holding, and the fact that the 
Veteran has been diagnosed with depression and anxiety, the issue 
on the title page has been recharacterized as noted above.

The issues of entitlement to service connection for black fever 
and PTSD, on the merits, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated March 2005, the RO denied the appellant's 
claim of service connection for PTSD.  He was properly notified 
and did not file an appeal regarding the issue of service 
connection for PTSD, and that decision became final in regards to 
that issue.

2.  Evidence received since the March 2005 decision is neither 
cumulative nor redundant of the evidence of record and relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for PTSD.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis

In a March 2005 rating decision the RO determined that service 
connection was not warranted for PTSD.  It was noted, in essence, 
that the Veteran did not have a diagnosis of PTSD, and his 
claimed stressor was nonspecific.  The Veteran did not perfect an 
appeal of the decision, and it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2010).

The evidence received since the March 2005 rating decision 
includes private medical records, VA outpatient records, 
additional statements from the Veteran, and the transcript of the 
Veteran's September 2007 DRO hearing.  In the June 2006 Duty to 
Assist letter sent by the RO, the Veteran was informed that his 
claim had previously been denied because the evidence did not 
show a diagnosis of PTSD.  Newly submitted VA outpatient records 
from February and December 2006 contain a diagnosis of PTSD.  
Additionally, in his substantive appeal filed in January 2007, 
the Veteran specified that in February or March 1973, while 
serving aboard the U.S.S. Guadalcanal, he witnessed the killing 
of a friend when the friend was thrown in front of a train.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim, as it 
provides evidence of a current diagnosis of PTSD as well as a 
specific stressor.  Therefore, the claim for service connection 
for PTSD must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for PTSD; to this extent, the 
appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

Concerning the Veteran's claim for service connection for black 
fever, the Board notes that in April 2006, the Veteran told a VA 
examiner that he was exposed to visceral leishmaniasis, or black 
fever, in Turkey while he was on active duty.  The examiner noted 
that it was highly likely that serologic confirmation of 
infection was not available to his physicians at the time of 
original infection.  The examiner proceeded to perform a 
Leishmania serology test.  In September 2006, it was recorded 
that the test yielded negative results.

A private examiner remarked in November 2007 that the Veteran was 
quarantined for three weeks and diagnosed with leishmaniasis in 
1972.  He noted that the Veteran was seronegative but further 
observed that many cases of leishmaniasis were not definitively 
diagnosed until splenic biopsies are performed.  He opined that 
the Veteran suffered from chronic visceral leismaniasis, 
contracted while in military service in Turkey.  However, the 
Board observes that the service treatment records do not indicate 
that the Veteran was quarantined at any time during his active 
service, and they are completely negative for any diagnosis of 
leishmaniasis.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, in light of the conflicting medical evidence of record, the 
Veteran should be afforded a VA examination to determine the 
proper diagnosis and etiology of his documented symptoms that he 
attributes to black fever.

Turning to the claim for service connection for a psychiatric 
disorder, the Veteran claims entitlement to service connection 
for PTSD.

Throughout the record, the Veteran has consistently claimed a 
single stressor for his PTSD.  While serving on the U.S.S. 
Guadalcanal, he claims to have witnessed a Spanish gang throwing 
a friend in front of a train.  In his January 2007 substantive 
appeal, the Veteran said this event occurred in February or March 
of 1973.  On remand, the AMC/RO should attempt to verify this 
stressor.

Additionally, as noted above, in Clemons, the Court held that 
"multiple medical diagnoses or diagnoses that differ from the 
claimed condition do not necessarily represent wholly separate 
claims," and that because a lay claimant is only competent to 
report symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception 
of the claim reflects findings of depression and anxiety.

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  The AMC/RO has not 
had an opportunity to provide adequate notification addressing 
what is needed for a claim incorporating such alternate 
psychological diagnoses.  This is significant because the 
statutory and regulatory provisions addressing PTSD claims, as 
contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are 
different from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective 
notification action, as well as further adjudication, is thus 
needed, again, in view of the Clemons guidance.

The Veteran has current diagnoses of depression, anxiety, and 
PTSD.  However, it is not clear if any of these diagnoses were 
made in accordance with DSM-IV criteria.  Therefore, the Veteran 
should be scheduled for a VA psychiatric examination in order to 
identify any current psychiatric diagnoses and to have an 
examiner provide an opinion that addresses whether any diagnosed 
psychiatric disability is related to an in-service event or is 
otherwise attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the information 
and evidence necessary to substantiate a 
claim of service connection for an acquired 
psychiatric disability, other than PTSD.  The 
letter should also contain notice of the 
manner in which both disability ratings and 
effective dates are assigned for awards of 
disability benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and his 
attorney of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  The AMC/RO is to compile all information, 
including the January 2007 statement provided 
by the Veteran, and submit this information to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC should be 
requested to make an attempt to verify events 
related to the Veteran's claims that he 
witnessed the killing of a friend by a Spanish 
gang in February or March 1973 while serving 
aboard the U.S.S. Guadalcanal.  Any response 
received from that organization is to be 
associated with the claims folder.

4.  Thereafter, the record should be reviewed 
and specific determinations provided as to 
which specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  The 
Veteran should be notified of these 
determinations and afforded the opportunity to 
respond.

5.  After all records and/or responses 
received are associated with the claims file, 
or a reasonable time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA psychiatric examination in order 
to determine the nature, extent of severity, 
and etiology of any psychiatric disorder(s) 
which may be present, to include PTSD and 
depression.  The claims file and a separate 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  Any further indicated 
tests and studies to include psychological 
studies should be conducted.

The examiner should provide a diagnosis for 
any psychiatric disorder found on 
examination.  Following review of the claims 
file and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder, to include PTSD 
if diagnosed, is related to any incident of 
the Veteran's active duty service or, if 
preexisting service, was aggravated thereby.  
Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

6.  After all records and/or responses 
received are associated with the claims file, 
or a reasonable time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA physical examination in order to 
determine the nature, extent of severity, and 
etiology of any visceral leismaniasis (black 
fever) or residuals which may be present.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Any further indicated tests and 
studies to include a biopsy, if deemed 
necessary, should be conducted.

The examiner should provide a diagnosis for 
any disorder found on examination.  Following 
review of the claims file and examination of 
the Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current disorder is 
related to any incident of the Veteran's 
active duty service or, if preexisting 
service, was aggravated thereby.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for service connection, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded an appropriate period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


